OPINION — AG — THE BOARD OF COUNTY COMMISSIONERS CANNOT, BUT THE COUNTY EXCISE BOARD CAN, CANCEL AN UNENCUMBERED ITEM OF APPROPRIATION IN THE HIGHWAY BUDGET ACCOUNT IN THE GENERAL FUND AND INCREASE BY LIKE AMOUNT AN ITEM OF APPROPRIATION IN THE PUBLIC RECREATION ACCOUNT IN SUCH GENERAL FUND IN THE MANNER SET FORTH IN 62 O.S.H. 461 AND THAT WHERE PROVISIONS OF SAID STATUTE HAVE BEEN COMPILED WITH, IT IS THE MANDATORY DUTY OF THE COUNTY EXCISE BOARD TO APPROVE SUCH CANCELLATION AND INCREASE, AS REQUESTED; AND THAT AFTER SUCH CANCELLATION AND RE APPROPRIATION HAS BEEN EFFECTED, THE FUNDS INVOLVED CANNOT BE TRANSFERRED BY ORDER AND WARRANT, IN LUMP SUM, IN THE PUBLIC RECREATION BOARD OR COMMISSION AUTHORIZED BY THE OKLAHOMA PUBLIC RECREATION ACT, BUT MUST BE DISBURSED "UPON CLAIMS DULY FILED WITH THE COUNTY CLERK AND ISSUANCE OF WARRANTS AFTER APPROVAL BY THE COUNTY COMMISSIONERS AS OTHER COUNTY FUNDS ARE DISBURSED" CITE: 11 O.S.H. 545.7, 62 O.S.H. 461, 11 O.S.H. 545.5 (J. H. JOHNSON)